Title: To George Washington from William Fitzhugh, 16 July 1785
From: Fitzhugh, William
To: Washington, George

 

Dear General
Millmont [Md.] July 16th 1785 Saturday

I had the Honor of your favor of the 25th Ulto Covering one for Mr Bolton—It did not come to Hand until last thursday Evening. & I yesterday sent Boltons L[ette]r to Colo. Platers, in hopes of obtaining His Answer to forward Herewith from Annapolis—where I Expect to be on Monday next & to return Home at the end of the Week.
My address of last week in Answer to your favor of the 21st of May, went by a Gentleman Immediately to Alexandria, who promis’d to deliver it to Colo. Fitzgerrald so that I have no doubt of its getting to hand, but lest it shou’d not, it may be necessary to repeat that your Excellency Shall have the Crown Glass 10 Inches by 8—& a dividend of the Other Materials—Nails—Oil, Paint—Glew, Sash Lines & Pullies—&c. as noted in your Letter of the 21st of may. And directly on my return from Annapolis about this day week, they Shall be divided—pack’d, & ready for your Call, at my Old Settlement of Rousby where they have remain’d as they were Imported—If you Shou’d find it convenient to Send Your Waggon to Colo. Platers, tho for a light Load, it perhaps may be most Elegible for the Safety & Security of the Goods—I have spoken to the Colo. who will be happy in the Accommodation of your Servants & hands, & has promis’d to give me Immediate Notice of their Arival at His House—When I will Send my Boat directly with the Materials to his landing—If you shou’d rather approve the Chance of a Water Passage the Goods Shall be ready for it at Rousby Hall.
The distress I feel for your disappointment—the disagreeable Situation of your House, & Boltons Infamous conduct—leaves me really at a Loss what to say on the Subject—cou’d I have foreseen that the Man had been Capable of Acting as he has done, I wou’d sooner have parted with my right hand than recommended Him to you. I knew him to be an Excellent Workman, & perfectly Qualify’d to Finish Your Large Room in the most Elegant Manner, And tho at times Imprudent & adicted to Liquor—Expected that when Seperated from his Idle & disorderly Connections, He wou’d Have perform’d to Your perfect Satisfaction—& I hope your Excellency will do me the Justice to

believe that those were the only motives which Induced me to recommend Him to You. I wish I had never seen him—He is an unworthy Man, & deserve to be prosecuted to an example, And If he has any friends who will risque their Character, in the Countenance or Support of Such Improper Conduct, they will perhaps, or at least ought to Pay the damage.
Mrs Fitzhugh & my Son William Join with me ⟨in⟩ respectful Complts & best Wishes to you your Lady and Family. I have the Honor to be with perfect, Respect & Esteem Yr Excellencys Affect. & Oblig’d Hie Sert

Willm Fitzhugh

